Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of Applicant’s Substitute Specification and Preliminary Amendment dated April 15, 2022 are acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spindle portion 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thread groove formed on the inner peripheral surface of the thread groove stator (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “the drawn gas” and “the outside” lack antecedent basis, in the instance  that the inlet port recited in line 2, is not required by the claim.
In claim 1, line 16; claim 2, line 2; and claim 4, line 4, which recite “a substantially cylindrical shape”, the term “substantially cylindrical shape” is a relative term which renders the claims indefinite. The term “substantially cylindrical shape” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what percentage deviation from a purely cylindrical shape would encompass “a substantially cylindrical shape”? The specification gives no guidance or tolerances. It is respectfully suggested that  “substantially” be deleted from the claims, in order to overcome these rejections.
In claim 7, line 3, “in close proximity in the axial direction” is a relative term which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what percentage deviation from the axial direction would encompass “in close proximity”? The specification gives no guidance or tolerances. It is respectfully suggested that  “in close proximity” be deleted from the claim, in order to overcome this rejection.
In claim 8, line 3, “the member coupled to the thread groove stator” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/188732 A1 in view of JP 2004-270692 A.
WO 2019/188732 A1 discloses a vacuum pump 10 substantially as claimed, comprising: a casing 11/18A that includes an inlet port 11b for drawing gas from outside or an outlet port 11a for discharging the drawn gas to the outside; a rotor 15 that is rotatably disposed in the casing and provided with a plurality of rotor blades 23 and a rotor cylinder portion 33 downstream of the plurality of rotor blades; a driving portion 16 that drives the rotor to rotate; a bearing 24 that rotatably supports the rotor; stator blades 31 that are arranged so as to alternate with the plurality of rotor blades in an axial direction of the rotor; a thread groove stator 11C  that is disposed downstream of the stator blades and has an inner peripheral surface facing an outer peripheral surface of the rotor cylinder portion; and a heat insulating wall that is disposed downstream of a thread groove 35 formed on the inner peripheral surface of the thread groove stator, wherein the heat insulating wall includes a ring-shaped annular portion and a wall portion in a substantially cylindrical shape that extends from an inner portion of the annular portion in a radial direction to an upstream side and forms a flow path on an outer peripheral surface side, and a first corner portion is formed between an upstream-side surface of the annular portion and an outer peripheral surface of the wall portion (claim 1).
The wall portion includes a tubular wall portion having a substantially cylindrical shape, and a ring-shaped folded portion protruding outward in the radial direction from an upstream-side end portion of the tubular wall portion (claim 2).
The casing includes a passage formed downstream of the heat insulating wall and an outlet pipe formed by 11a having a substantially cylindrical shape in which the outlet port is formed, and an inner wall surface of the passage and an inner wall surface of the outlet pipe are formed in a smooth, continuous manner (claim 4).
The heat insulating wall is disposed so as to cover a low temperature portion of the casing 18A (note that base 18A is cooled by water flowing in the interior thereof) that is disposed downstream of the heat insulating wall and on an inner side of the heat insulating wall in the radial direction, and has a temperature lower than that of the heat insulating wall (claim 5).
The thread groove stator includes a heater 36, and the heat insulating wall is coupled to the thread groove stator and having the heater disposed therein (claim 6).
An upstream-side end surface of the wall portion faces a downstream-side end surface of the rotor cylinder portion in close proximity in the axial direction (claim 7).
Note the annotated figure below.


    PNG
    media_image1.png
    1463
    1022
    media_image1.png
    Greyscale

However, WO 2019/188732 A1 does not disclose the first corner portion being formed in an arc shape in a cross section passing through a rotating shaft of the rotor (claim 1).

JP 2004-270692 A shows a vacuum pump 1 having a heat insulating wall 6  located at an exhaust side 8a of the vacuum pump and disposed downstream of an inner cylinder 4a of a rotor 4, the heat insulating wall includes a ring-shaped annular portion 6b and a wall portion 6a in a substantially cylindrical shape that extends from an inner portion of the annular portion in a radial direction to an upstream side and forms a flow path on an outer peripheral surface side, and a first corner portion is formed between an upstream-side surface of the annular portion and an outer peripheral surface of the wall portion, the first corner portion being formed in an arc shape in a cross section passing through a rotating shaft 4s of the rotor, for the purpose of providing a smooth transition between the ring-shaped annular portion and the wall portion. Note the annotated figure below.


    PNG
    media_image2.png
    547
    554
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the heat insulating wall of WO 2019/188732 A1 such that the first corner portion is formed in an arc shape in a cross section passing through a rotating shaft of the rotor, as taught by JP 2004-270692 A, for the purpose of providing a smooth transition between the ring-shaped annular portion and the wall portion.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiokawa et al. is cited to show a vacuum pump having a downstream rotor cylinder with spiral grooves thereon.

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the combination of WO 2019/188732 and JP 2004-270692 A does not disclose or suggest a second corner portion is formed between an outer peripheral surface of the tubular wall portion and a downstream-side surface of the folded portion, the second corner portion having an arc shape.

With regard to claim 8, the combination of WO 2019/188732 and JP 2004-270692 A does not disclose or suggest a third corner portion is formed between the inner peripheral surface of the thread groove stator or the member coupled to the thread groove stator and the upstream-side surface of the annular portion, the third corner portion being formed in an arc shape in the cross section passing through the rotating shaft of the rotor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745